Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-4, 6-7, and 10-11 are pending. The prior rejections are withdrawn in view of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Pyatt on September 8, 2021.

The application has been amended as follows: 

8. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The previous rejection over Kojima (JPS 58-78735, application number 56-177666) in view of Sorimoto ‘033 (JP 2010083033) must be withdrawn because ejector pin 23 of Kojima does not constitute a 
Ninghai (CN 106239844 A), newly cited by Applicant, does not teach or suggest “a molding member sliding piece fixed to the molding member or formed so as to be integrated with the molding member and configured to be slidable relative to the pushing piece and the retaining piece, and to move such that the molding member is pulled out of the hollow portion or the space portion of the undercut portion when the pushing piece is moved in the demolding direction of the molded article, wherein an upper portion of the pushing piece has a recess that provides a hollow space such that an entire portion of the sliding piece is fitted therein, an inner side of a surface of the recess provides a molding surface to form an outer circumferential surface of the undercut portion” and the available prior art does not provide a rationale to remedy this deficiency.
Combinations of Kojima, Sorimoto ‘033 and Ninghai do not provide a sufficient rationale to teach or suggest each and every element of claim 1. The available prior art does not remedy deficiencies from the combination of these references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744